Citation Nr: 0302375	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-42 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1982 to April 
1982, from May 1984 to July 1984, and from December 1990 to 
July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claims of entitlement to service connection for 
bronchial asthma and tinea versicolor.  


FINDINGS OF FACT

1.  The veteran's bronchial asthma is related to his military 
service.

2.  The veteran does not have a skin disorder, to include 
tinea versicolor, that is related to his military service. 


CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma is granted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.304 (2002).  

2.  Service connection for a skin disorder, to include tinea 
versicolor, is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.304 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  However, the regulations add nothing of substance 
to the new legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  The Board initially notes that it has 
granted the veteran's claim for bronchial asthma.

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
June 1996 rating decision, the statement of the case (SOC), 
and in two supplemental statements of the case (SSOC's), that 
the evidence did not show that the criteria for service 
connection for tinea versicolor had been met.  The rating 
decisions, SOC, and SSOC's, and a June 2002 letter from the 
RO, subsequently informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
SSOC's and June 2002 letter informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, and records from 
the National Personnel Records Center.  The appellant has 
been afforded a VA examination for the disability in issue.  
In addition, in the October 2002 SSOC, the RO notified the 
veteran of the provisions of the VCAA, to include 
notification of his duties to obtain evidence, as codified at 
38 U.S.C.A. § 5103A (West Supp. 2002).  The SSOC informed him 
that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
In this regard, it appears that some service medical records 
from the veteran's third period of active duty, and his 
National Guard service, are missing from the claims file and 
cannot be obtained.  See July 1995 and February 1996 
responses from the National Personnel Records Center; RO June 
1996 determination of unavailability.  However, the veteran 
testified at his March 1999 hearing that he first developed 
skin symptoms about two to three years after separation from 
service, and there is therefore no issue as to missing 
service medical records.  Given the foregoing, the Board 
finds that there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  Based on the foregoing, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

In September 1996, the RO denied the veteran's claim of 
entitlement to service connection for bronchial asthma and 
tinea versicolor.  The veteran has appealed.  The veteran 
asserts that he has bronchial asthma and tinea versicolor as 
a result of his service.  A review of his written statements, 
and the transcript from his hearing, held in March 1999, 
shows that he argues that he was evacuated for breathing 
symptoms during service in Southwest Asia during Operation 
Desert Shied/Storm, and sent to Germany for treatment.  He 
denied having asthma prior to his service.  The veteran 
testified at his March 1999 hearing that he first developed 
skin symptoms about two to three years after separation from 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records show that in May 1991, 
he was treated at the 85th Evacuation Hospital in Saudi 
Arabia.  The reports note that he had a childhood history of 
asthma, and that his symptoms had worsened since his service 
in the Persian Gulf.  The impression was asthma.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis of a respiratory or 
pulmonary disorder.

A VA outpatient treatment report, dated in June 1994, shows 
that the veteran was treated for breathing complaints.  A 
childhood history of bronchial asthma was noted.  He was also 
noted to be taking medication for his symptoms.  Outpatient 
treatment reports, dated between 1995 and 1999 show periodic 
treatment for respiratory symptoms.  

Records from Dr. Hector Rosado, dated between November 1994 
and 1995, show two treatments for breathing symptoms.  A 
childhood history of bronchial asthma was noted, as was his 
current use of a Proventil inhaler.  The impression was 
bronchial asthma.  

A VA trachea and bronchi examination report, dated in March 
1995, contains a diagnosis of bronchial asthma.

A Persian Gulf protocol examination report, dated in April 
1998, shows a reported history of complaints of asthma since 
1991.  The diagnoses included bronchial asthma.  A chest X-
ray was normal.  The examiner noted that the veteran did not 
have an unexplained illness.  

A VA examination report, dated in July 2002, shows that the 
examiner stated the following: the veteran had asthma, the 
veteran had been treated for asthma during service 
(apparently this was based on a review of the May 1991 
service medical reports), and the veteran's asthma preexisted 
service, but it worsened during his service.  The examiner 
stated that the exact date of onset of the worsening of the 
veteran's condition could not be established.  An 
accompanying pulmonary function tests revealed results 
consistent with worsening obstructive lung disease.  

The claims file contains two lay statements in which the 
authors assert that they served with the veteran during 
Operation Desert Shield/Storm.  In the first letter, the 
author states that he was the veteran's company commander, 
and that the veteran was medically evacuated to Germany due 
to asthma and respiratory problems.  In the second letter, 
the author states that the veteran was sent to sick call 
during service in Saudi Arabia in 1991, and that he received 
follow-up treatment on many occasions.  

As an initial matter, the medical evidence includes notations 
in which the veteran apparently stated that he had had asthma 
since childhood, and which therefore preexisted his service.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that medical evidence, other than the 
veteran's own lay history, is required to establish a 
preexisting condition.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  In this case, the service medical records do not 
note any respiratory or pulmonary disorders upon entrance 
into any period of active duty service, and the Board finds 
that asthma was not noted upon entry into service.  The 
presumption of soundness therefore applies, and the Board 
finds that this presumption is not rebutted.  See 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  Furthermore, the 
service medical records indicate that in May 1991 the veteran 
was medically evacuated from Saudi Arabia due to asthma.  The 
post-service medical evidence shows ongoing treatment for 
asthma or other respiratory conditions beginning in June 
1994.  Finally, the July 2002 VA examiner's statement is a 
competent medical opinion showing that there is a nexus 
between the veteran's bronchial asthma and his service.  
There is no competent, countervailing medical opinion of 
record to refute this opinion.  As such, the Board finds that 
the evidence raises a reasonable doubt as to the cause of the 
veteran's bronchial asthma.  See 38 U.S.C.A. § 5107(b).  
Accordingly, in view of the evidence of record, the Board 
thus resolves all reasonable doubt in the veteran's favor, 
and finds that service connection for bronchial asthma is 
warranted.

B.  Skin Disorder

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving a skin disorder.  

Outpatient treatment reports, dated between 1995 and 1999, 
show several treatments for skin symptoms. The diagnoses 
included unspecified dermatitis, urticaria and tinea 
versicolor.  

A VA skin examination report, dated in April 1995, shows that 
hypopigmented macules and patches were noted on the veteran's 
left forearm, arm and lower back.  Severe dryness of the skin 
was also noted.  The report contains diagnoses of tinea 
versicolor and necrosis.  

A Persian Gulf protocol examination report, dated in April 
1998, shows a reported history of complaints of a skin rash 
since February 1997.  The diagnoses included unspecified 
dermatitis and "rule out contact dermatitis."  The examiner 
noted that the veteran did not have an unexplained illness.  

A VA skin examination report, dated in July 2002, contains 
diagnoses of contact dermatitis on the waist area most 
probably secondary to elastic, symptomatic dermographism, 
neurodermatitis, epidermoid cyst, and tinea versicolor.  In 
an addendum, the examiner stated that, other than the 
excision of a ganglion cyst on the left wrist, there was no 
evidence in the service medical records establishing the 
presence of a skin disorder.  The examiner stated that 
therefore, no date of onset could be provided prior to the 
veteran's 1995 (VA) examination.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show complaints, treatment, or 
a diagnosis, for a skin disorder.  The first evidence of 
treatment for a skin disorder is dated in 1995, and therefore 
comes about three and one-half years after separation from 
service.  This period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between a current skin condition and the veteran's active 
service.  In this regard, the July 2000 VA examiner was 
unable to link the veteran's skin disorders to his service.  
Accordingly, the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
skin disorder as a result of his service.  To the extent that 
these statements may be intended to represent evidence of 
continuity of symptomatology, the veteran has testified that 
his first symptoms appeared two to three years after 
separation from service, and without more these statements 
are not competent evidence of a nexus between a skin disorder 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a skin disorder, to include 
tinea versicolor, must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.  




ORDER

Service connection for bronchial asthma is granted.

Service connection for a skin disorder, to include tinea 
versicolor, is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

